            Case 1:11-cr-00465-LAP Document 50
                                            49 Filed 05/27/20
                                                     05/26/20 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 26, 2020
  By ECF
  Honorable Loretta A. Preska
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street, Room 2220
  New York, New York 10007

         Re:     United States v. Gilberto Dejesus Gutierrez Miranda, 11 Cr. 465 (LAP)

  Dear Judge Preska:

         The Government writes to request an adjournment of the pretrial conference in the above-
  captioned case, currently scheduled for May 28, 2020, at 11:30 a.m. for approximately 30 days.
  The Government is continuing to work to collect and produce discovery, but due to the situation
  caused by the COVID-19 pandemic resulting in many law enforcement officers working remotely
  or under quarantine, law enforcement partners have been unable to provide copies of certain
  discovery, including wire recordings. The Government is continuing to take steps to obtain this
  discovery and will produce it as soon as possible. The adjournment will provide additional time
  during which the situation will hopefully improve sufficiently so that discovery can be produced.
  The Government has consulted with defense counsel, who consents to this request.

          Accordingly, the Government respectfully requests that time be excluded under the Speedy
  Trial Act between May 28, 2020 through the next scheduled conference, because the “ends of
  justice served by the granting of such continuance outweigh the best interests of the public and the
  defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
  counsel for defendant, who does not object to the exclusion of time.

                                                Very truly yours,

The conference is adjourned                     GEOFFREY S. BERMAN
to June 29 at 11:00 a.m.,                       United States Attorney
and time is excluded under
the Speedy Trial Act.                       by: _/s/__________________________
                                                Elizabeth A. Espinosa
                                                Assistant United States Attorney
SO ORDERED.                                     (212) 637-2216
Dated: May 27, 2020                             (347) 271-1440 (cell)




_____________________________
LORETTA A. PRESKA, U.S.D.J.
